Order, Supreme Court, Bronx County (Anne E. Targum, J.), entered April 3, 2003, which, in an action for personal injuries allegedly sustained when plaintiff tripped and fell on an uneven portion of the sidewalk and street outside premises owned by defendant, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to make a prima facie showing of entitlement to summary judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). His claim that he is an out-of-possession landlord not responsible for maintenance is unsupported by a lease or other evidence even so much as identifying a tenant, and his claim that he lacked constructive notice is unsupported by any evidence showing, for example, that the defect was not apparent or was caused by recent or transitory conditions. Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.